ITEMID: 001-97518
LANGUAGEISOCODE: ENG
RESPONDENT: DEU
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: KOPKA v. GERMANY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: The applicant, Mr Markus Kopka, is a German national who was born in 1976 and lives in Planegg. He was represented before the Court by Mr G. Rixe, a lawyer practising in Bielefeld.
, may be summarised as follows.
The applicant is the father of two children, born in 2003 and 2005. Since the couple's separation in 2007 the children have been living with their mother.
On 25 July 2007 the mother lodged a request to be granted sole parental authority over the children in order to return with them to her country of origin, Peru.
On 3 December 2007 the Munich District Court (Amtsgericht) rejected the request.
On 9 May 2008 the Munich Court of Appeal (Landgericht) quashed the District Court's decision and granted the mother sole parental authority over both children.
On 20 May 2008 the applicant lodged a complaint which was rejected by the Munich Court of Appeal on 30 June 2008.
On 13 August 2008 the Federal Constitutional Court refused to admit the applicant's constitutional complaint for adjudication. This decision was served on the applicant's counsel on 18 August 2008.
